— Determination of the Comptroller, dated October 17, 1983, which, inter alia, found that petitioner had willfully violated subdivision 3 of section 220 of the Labor Law on two occasions, confirmed, without costs, f In subdivision 3 of section 220 of the Labor Law the Legislature has required that supplements be paid to workmen. Undoubtedly, the Legislature realized that if cash payments were given to workmen in lieu of supplements, the cash payments could be quickly dissipated. The workmen would thus be left without any protection against future contingencies which might threaten their health or welfare. | In light of the Legislature’s policy embodied in subdivision 3 of section 220 of the Labor Law, it would be improper for this court to develop a rule of “substantial compliance” or “substituted compliance.” Our vote of confirmance is supported by the only two cases that have directly explored this subject matter (Matter of Skyway Roofing v County of Rensselaer, 79 AD2d 1078, mot for lv to app den 53 NY2d 606; Pilot Mechanical Corp. v Carrol, 94 Misc 2d 437). H The record contains substantial evidence to support the administrative determination that Action committed violations in failing (i) to provide supplemental benefits and (ii) to maintain records. The other issues raised in Action’s brief are merely mentioned in its petition. There was no proof submitted in the record to show that any of those other issues had merit or warranted development at a trial or hearing. 1 For the reasons stated, we would confirm. Concur — Murphy, P. J., Sullivan and Asch, JJ.